TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00009-CV



                      Byron C. Wilder and Barbara A. Wilder, Appellants

                                                   v.

      CitiCorp Trust Bank, F.S.B.; CitiBank, N.A.; and CitiMortgage, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. D-1-GN-12-001696, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellants’ brief was due on March 11, 2015. On March 25, 2015, this Court

notified appellants that their brief was overdue and that a failure to respond by April 6, 2015, would

result in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief

or a motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a), 42.3(b).



                                                __________________________________________

                                                Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: April 21, 2015